In a medical malpractice action, plaintiff appeals (1) from an order of the Supreme Court, Kings County, dated June 30, 1975, which denied his motion to (a) vacate a stipulation of settlement and (b) restore the action to the calendar and (2) as limited by his brief, from so much of a further order of the same court, dated October 9, 1975, as, upon reargument, adhered to the original determination. Appeal from the order dated June 30, 1975 dismissed as academic, without costs or disbursements. That order was superseded by the order made upon reargument. Order dated October 9, 1975 affirmed insofar as appealed from, without costs or disbursements. In our view, under all of the circumstances herein, the Trial Term did not abuse its discretion in denying plaintiff’s motion. Gulotta, P. J., Hopkins, Martuscello, Latham and Shapiro, JJ., concur.